DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
In light of Applicant’s amendments the previous 112 rejections are removed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 6 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (hereinafter Barnett, US 20140053150) in view of Magenheimer (US 20100186011)

Regarding claim 1, Barnett discloses:
a system (Fig. 3) comprising:
a memory (Fig. 3 and ph. [0014] refer to memory/RAM); and
at least one processor (at least one processor is required to implement the features illustrated and described in Fig. 3, ph. [0014] and throughout the reference) configured to:
instantiate a first application container based on a first plurality of
application image layers the first application container having read-only access to the plurality of application image layers (at least ph. [0014] discloses the use and creation/instantiation of ; and
instantiate a second application container based, at least in part, on the first plurality of application image layers (the image of virtualized OSes referenced in ph. [0014] is true for the creation/instantiation of any number of image layers);
wherein a cache facilitates shared access to the plurality of application image layers by the first application container and the second application container (ph. [0014] discloses the use of a shared cache for use among the various containers and therefore shared access for them).
Barnett does not expressly disclose, however, Magenheimer discloses:
private page cache (at least ph. [0036] discloses memory pages in private caches for the systems various VMs).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barnett by the teachings of Magenheimer in order utilize a means to keep data for use by the various VMs isolated from other potential users and avoid possible corruption or compromise of said data. 

Claim 12 is a method version of claim 1 and is similarly rejected.

Claim 17 is a computer readable media version of claim 1 and is similarly rejected and where Barnett uses such media to implement the features throughout the reference.

Regarding claim 2, the rejection of claim 1 is incorporated and Barnett discloses:
comprising a network interface configured to enable communications over a network (at least ph. [0047] discloses that the invention described is implementable on a distributed computing network environment).

Regarding claims 3, 13 and 18 the rejections of claims 1, 12 and 17 are incorporated and Barnett discloses:
wherein the at least one processor is further configured to store the first plurality of application image layers (at least ph. [0015] establishes that multiple containers are running on a server, which possesses such processor).

Regarding claim 6, the rejection of claim 1 is incorporated and Barnett discloses:
a database configured to store and maintain information associated with the first plurality of application layers (ph. [0048] discloses databases that store data related to the system that allows for the application layers disclosed within the reference, note, the broad nature of “associated”). 

Regarding claim 8, the rejection of claim 1 is incorporated and Barnett discloses:
the at least one processor is further configured to store a second plurality of application image layers associated with a second application (ph. [0039] discloses the images saved into the overlay file systems by the system disclosed that is operated by at least one processor).

Regarding claims 9, 15 and 20, the rejections of claims 8, 12 and 17 are incorporated and Barnett discloses:
the at least one processor is further configured to instantiate a third application container based on the second plurality of application image layers (ph. [0036] shows that a previous image may serve as the model for new image containers).

Regarding claims 10 and 16, the rejections of claims 1 and 12 are incorporated and Barnett discloses:
the first application container is a privileged storage container application (as it is read-only, it is privileged so that only those that may remove the read-only status may change it).

Regarding claim 11, the rejection of claim 1 is incorporated and Barnett discloses:
the memory and the at least one processor are included in a storage container node at least ph. [0015] establishes that multiple containers are running on a server, which possesses such processor and memory to implement the system disclosed throughout the reference).

Regarding claims 14 and 19, the rejections of claims 12 and 17 are incorporated and Barnett discloses:
identifying a second plurality of application image layers associated with a second application (the image container generation disclosed in at least ph. [0014] and throughout the reference may apply for the generation of any number of images and layers including any number of pluralities of image layers, including a second plurality of image layers).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Magenheimer and further in view of Mishaeli et al. (hereinafter Mishaeli, US 20140013333).

Regarding claim 4, the rejection of claim 1 is incorporated and Barnett and Magenheimer do not expressly disclose, however, Mishaeli discloses:
the plurality of application image layers comprises a stack of layers representing an application image (ph. [0025] discloses that the features of the images are stored in a kernel stack, and therefore the various layers of the images in Barnett may be likewise stored).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barnett, as modified by, Magenheimer by the teachings of Mishaeli in order to use features that an OS is not otherwise familiar with.  (Mishaeli ph. [0025]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Magenheimer and further in view of Larvoire et al. (hereinafter Larvoire, US 6,804,774).

Regarding claim 5, the rejection of claim 1 is incorporated and Barnett and Magenheimer do not expressly disclose, however, Larvoire discloses:
the second application container has a different hardware configuration than the first application container (col. 3 ln. 6 – 19 discloses OS images (containers) that support different hardware configurations).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barnett, as modified by, Magenheimer by the teachings of Larvoire in order to not require custom images for slightly different hardware machines to run containerized OSes.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Magenheimer and further in view of Goldman et al. (hereinafter Goldman, US 6,615,405).

Regarding claim 7, the rejection of claim 6 is incorporated and Barnett discloses the image layers of the first plurality of image layers.  Barnett and Magenheimer do not expressly disclose, however, Goldman discloses:
the database is configured to store a name, a checksum, time information, and an application identifier (see at least col. 5 ln. 9 – 37 for the above information held in a repository/database).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barnett, as modified by, Magenheimer by the teachings of Goldman in order to store necessary information about programs/applications.
Response to Arguments 
Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194